PER CURIAM:
We affirm the district court order in this civil rights case principally for the reasons stated in the opinion of the district court, reported in Horn v. People of California, et al., 321 F.Supp. 961 (E.D.Cal.1968).
We wish to add, however, that if any of the grievances alleged by plaintiff are the direct result of the enforcement of rules and regulations generally applicable to all prison inmates, the personal defendants, if any, who promulgated such rules and regulations may, to that extent, be able to establish an immunity defense, based upon discretionary governmental action. We do not reach that question now because the grievances, as described in the complaint, are not specifically alleged to result from, or to result exclusively from, the enforcement of regulations of that kind.
As the district court observed in its opinion, the defendants may also have a complete defense if they can show that they were acting in good faith. See Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967).